Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,277,665. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,637,913. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,412,031. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to substantially similar methods, systems, and media.  For example, contrast instant claim 1 with the respective claim 1s of ‘913 and ‘031.
Instant claim 1
‘031 Claim 1
‘913 Claim 1
A method for webpage composition, comprising:
A method for webpage composition, comprising:
A method for webpage composition, comprising:
during development of a web application, receiving a first request for a webpage for a first business object type, the first request comprising a first business object type identifier of the first business object type;
during development of a web application, receiving a first request for a webpage for a first business object type, the first request comprising a first business object type identifier of the first business object type;
receiving a first request for a webpage for a first business object type, the first request comprising a first business object type identifier of the first business object type;
receiving a first expression for selecting an instance of the first business object type from a plurality of instances of the first business object type from an object data source, the first expression specifying a first data source and an activity fragment; 

and generating the webpage, the webpage comprising a first user interface (UI) widget for the first business object type and a first instruction for prepopulating the first UI widget with first data from the instance of the first business object type, the first instruction including the first expression, the first expression executable to perform a sequence of actions, the sequence of actions including the activity fragment, on data from the first data source to generate a result identifying the instance of the first business object type to use to prepopulate the first UI widget.
receiving a first expression for selecting an instance of the first business object type from a
plurality of instances of the first business object type from an object data source, the first
expression specifying a first data source and an operation;
and generating the webpage, the webpage comprising a first user interface (UI) widget for the first business object type and a first instruction for prepopulating the first UI widget with first data from the instance of the first business object type, the first instruction including the first expression, the first expression executable to perform the operation on data from the first data source to generate a result identifying the instance of the first business object type to use to prepopulate the first UI widget.
generating the webpage, the webpage comprising a first user interface (UI) widget for the first business object type and a first instruction for prepopulating the first UI widget with first data, of the first business object type, from a first data source; receiving a second business object type identifier of a second business object type stored in a second data source; adding a second UI widget for the second business object type to the webpage in response to receiving the second business object type identifier; receiving a first expression for selecting an instance of the second business object type from a plurality of instances at the second data source; customizing the webpage with a second instruction to prepopulate the second UI widget using second data from the second data source, wherein the second instruction comprises the first expression; and storing the customized webpage that includes the second instruction and the first instruction.


That is, the differences between the claims would have be obvious to one of ordinary skill in the art in that the scope of the instant invention overlaps with the scope of the patent. Further, instant independent claims 12, 17 and instant dependent claims 2-11,13-16, 18-20, correspond similarly to ‘031 claims 2-20 (claims 12 and 17 being independent) and ‘913 claims 2-21 (claims 8 and 15 being independent). Therefore, if a patent were to be granted, it may result in an improper timewise extension of the “right to exclude” of the subject matter and may lead to possible harassment by multiple assignees.
Further, the differences between the instant claims and patent ‘665 would have be obvious to one of ordinary skill in the art in that the scope of the instant invention overlaps with the scope of the patent in a similar manner to that expressed above. This is further evidenced by the previously applied Double Patenting rejections between patents ‘913 and ‘665 and the later filed Terminal Disclaimer for ‘913. Therefore, if a patent were to be granted, it may result in an improper timewise extension of the “right to exclude” of the subject matter and may lead to possible harassment by multiple assignees. 

Allowable Subject Matter
 Claims 1-20 would be allowable if the Double Patenting rejections are alleviated, for example via Terminal Disclaimer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure see attached PTO 892 and for their particular relevance see the application’s parent cases, and specifically the application files of 14/670,949 and 16/378,252.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 245